Name: Political and Security Committee Decision (CFSP) 2018/2062 of 18 December 2018 extending the mandate of the Head of the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (EUCAP Somalia/1/2018)
 Type: Decision
 Subject Matter: transport policy;  international affairs;  Africa
 Date Published: 2018-12-27

 27.12.2018 EN Official Journal of the European Union L 329/24 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/2062 of 18 December 2018 extending the mandate of the Head of the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (EUCAP Somalia/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/389/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR), including the decision to appoint a Head of Mission. (2) On 12 December 2016, Council Decision (CFSP) 2016/2240 (2) extended the mandate of the Mission EUCAP Nestor until 31 December 2018 and renamed it as EUCAP Somalia. The Council Decision replaced Regional Maritime Capacity Building Mission in the Horn of Africa (EUCAP Nestor) with Capacity Building Mission in Somalia (EUCAP Somalia). (3) On 10 December 2018, Council Decision (CFSP) 2018/1942 (3) extended the mandate of the Mission EUCAP Somalia until 31 December 2020. (4) On 26 July 2016, the PSC adopted Decision EUCAP NESTOR/1/2016 (4) appointing Ms Maria-Cristina STEPANESCU as Head of EUCAP NESTOR from 1 September 2016 to 12 December 2016. (5) On 10 January 2017, the PSC adopted Decision EUCAP Somalia/1/2017 (5) extending the mandate of Ms Maria-Cristina STEPANESCU as Head of EUCAP Somalia from 13 December 2016 until 12 December 2017. (6) On 31 October 2017, the PSC adopted Decision EUCAP Somalia/2/2017 (6), extending the mandate of Ms Maria-Cristina STEPANESCU as Head of EUCAP Somalia from 13 December 2017 to 31 December 2018. (7) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Ms Maria-Cristina STEPANESCU as Head of EUCAP Somalia from 1 January 2019 to 31 August 2019, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ms Maria-Cristina STEPANESCU as Head of EUCAP Somalia is hereby extended until 31 August 2019. Article 2 This Decision shall enter into force on 1 January 2019. Done at Brussels, 18 December 2018. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 187, 17.7.2012, p. 40. (2) Council Decision (CFSP) 2016/2240 of 12 December 2016 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 337, 13.12.2016, p. 18). (3) Council Decision (CFSP) 2018/1942 of 10 December 2018 extending and amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (OJ L 314, 11.12.2018, p. 56). (4) Political and Security Committee Decision (CFSP) 2016/1633 of 26 July 2016 on the appointment of the Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/1/2016) (OJ L 243, 10.9.2016, p. 8). (5) Political and Security Committee Decision (CFSP) 2017/114 of 10 January 2017 extending the mandate of the Head of the European Union Capacity Building Mission in Somalia (EUCAP Somalia/1/2017) (OJ L 18, 24.1.2017, p. 49). (6) Political and Security Committee Decision (CFSP) 2017/2059 of 31 October 2017 extending the mandate of the Head of the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (EUCAP Somalia/2/2017) (OJ L 294, 11.11.2017, p. 40).